Title: From George Washington to John Morgan, 5 January 1780
From: Washington, George
To: Morgan, John


          
            Sir
            Hd Qrs Morristown [N.J.] 5 Jany 17[80]
          
          You[r] letter of the 27th of Decr last with its inclosures has been received. Doctor Shippen is ordered by this conveyance in arrest, on the charges you have exhibited.
          General Arnold’s tryal being yet unfinished, and succeeding Mr Hoopers, it will not be possible to bring on Doctor Shippens at the time you have proposed coming up, to camp—the citations therefore for the attendance of the persons you have named cannot be made out at present. The moment the day can be fixed on, you shall have timely notice, with the citations mentioned as essential. I am &.
        